Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 17-32 are currently pending and a preliminary amendment to the claims filed on 10/24/2019 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Specification
[0002] of specification: “reference to sequence listing” is objected to because there is no proper statement indicating that “Applicant respectfully submits that the content of the CRF of the Sequence Listing is identical to the content of the sequences contained in the application as filed and contains no new mater”.  Appropriate correction is requested. 

Claim Objections
Claims 18, 23 and 32 are objected to a minor informality under 37 CFR 1.75. 
Specifically, claim 18 reciting “the composition containing” seems to be typo of “the composition”. 
Each of claims 23 and 32 recites “selected from …and …” (see lines 3-4 of claim 23, and lines 3-5 of claim 32). It is not clear whether the recited elements should be used together or are used alternatively. If this is the latter case, claims 23 and 32 are not written in a proper Markush format where the Markush format should recite alternatives in a format such as “selected from the group consisting of A, B, and C.” Alternatively, the term “and” of these claims can be changed to “or”. In this regard, please see MPEP 2173.05(h)(I); A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.   Appropriate correction is requested. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-21, 23, 25, 26, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008061045A1 (IDS of 10/24/2019).

Applicant claims including the below claims 17, 25 and 31 filed 10/24/2019:

    PNG
    media_image1.png
    291
    1226
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    1261
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    363
    1275
    media_image3.png
    Greyscale

Prior Art
DE ‘045 teaches method for combatting or treating or protecting skin aging from UV radiation and/or infrared radiation, to repair damage caused by extrinsic skin aging or to improve the elasticity of skin by administering the below skin protective lotion composition (e.g., abstract, Example 2 –[0210] and claim 1 of prior art): 

    PNG
    media_image4.png
    609
    1032
    media_image4.png
    Greyscale

The said Example 2 of DE ‘045 discloses a skin protective topical lotion for applying to skin comprising 0.25% of trans–epsilon-viniferin (=trans resveratrol) which reads on the instant trans-resveratrol and the amount is within the instant range of 0.001 to 10% or  0.002 to 3%; 1% of betaine which reads on the instant betaine and the amount is within the instant range of 0.01 to 10% or 0.1 to 10%; and physiologically acceptable medium including aqua; and the ratio between the  resveratrol and the betaine is 1:4 which is within the instant range of 5:1 and 1:1000; the composition of Example 2 further contains additional active agents including Caomint and Ridulisse C (=soy protein hydrolysate); the composition stimulates collagen synthesis which reduces wrinkle (e.g., abstract, [0007],[0015]-[0016], improve the elasticity of the skin and firmness of skin (instant claims 17, 19-21, 23, 25, 26, and 29-32). 
In light of the foregoing, instant claims 17, 19-21, 23, 25, 26 and 29-32 are anticipated by DE ‘045. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17- 32 are rejected under 35 USC 103 as being obvious over DE 102008061045A1 (IDS of 10/24/2019) as applied to claims 17, 19-21, 23, 25, 26, and 29-32.

Applicant claims including claims 17, 25 and 31 of 10/24/2019 as noted above: 
Determination of the scope and content of the prior art
(MPEP 2141.01)
DE ‘045 was discussed above with respect to claims 17, 19-21, 23, 25, 26, and 29-32.  
DE ‘045 further teaches that the composition is administered by topical or oral route or injection ([0192]) (instant claim 18); the composition comprising of 0.005-1% of epsilon-viniferin, e.g., trans form that is a dimer of resveratrol that reads on the instant resveratrol and the amount is within the instant range of 0.002 to 3% and 0.1% to 3% or 0.2% to 1% of natural betaine or derivative compounds which reads on the instant betaine or its derivatives and the amount is within the instant range of 0.1 to 10% ([0036], [0040], [0066] and claims 1, 4 and 10 of prior art) wherein the said epsilon-viniferin is derived from plant ([0017]) (instant claim 27), and the said betaine is naturally occurring compounds and its salt ([0039]) (instant claim 28); and the composition further comprises resveratrol or its esters e.g., mono-, di- and triphosphoric esters as the active ingredient that have the advantage that they interact between the extracellular matrix and the fibroblasts increase and/or improve ([0118-0129] and claim 8 of prior art) (instant claim 23). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and DE ‘045 is that DE ‘045 does not expressly teach various derivatives form of instant claim 23. 
2. The difference between the instant application and DE ‘045 is that DE ‘045 does not expressly teach conjugate of betaine with resveratrol or a derivative thereof instant claim 24.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select different various form of resveratrol or its derivative other than trans form as a matter of choice or design because all the various forms are equivalent in function and selecting anyone of them would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of DE ‘045 with a conjugate form of resveratrol or its derivative and betaine because the specification does not define the term of conjugate and thus, the examiner sees it as mixture and thus, when these two ingredients are mixed in the composition, they would produce the conjugate, devoid of evidence to the contrary.   
3. The recited cosmetic uses of instant claims 20, 22 and 26 would be implicit form the composition of DE ‘045 because the same composition would provide same or very similar utilities and/or properties.  MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”   Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613